41 A.3d 1052 (2012)
304 Conn. 925
STATE of Connecticut
v.
Christopher CARRION.
SC 18960
Supreme Court of Connecticut.
Decided April 25, 2012.
Daniel Jonah Krisch, assigned counsel, and Michael S. Taylor, assigned counsel, in support of the petition.
Harry Wetter, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 128 Conn.App. 46, 16 A.3d 1232 (2011), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the defendant had a meaningful opportunity to review the trial court's final jury instructions and therefore waived his unpreserved claim of instructional impropriety under State v. Kitchens, 299 Conn. 447, 10 A.3d 942 (2011), when defense counsel did not receive those instructions until immediately prior to the lunch break on the day that the court instructed the jury, thereby affording counsel only one hour to review the instructions?
"2. Under the circumstances presented, did the Appellate Court properly conclude that the trial court reasonably permitted the state to introduce as substantive evidence a videotaped interview of a child complainant in this sexual abuse case under State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert, denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986)?"